09-1664-ag
         Jiang-Jin v. Holder
                                                                                        BIA
                                                                                   Romig, IJ
                                                                               A 094 794 437
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8 th day of February, two thousand ten.
 5
 6       PRESENT:
 7                JOHN M. WALKER, Jr.,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                         Circuit Judges.
11       _______________________________________
12
13       YOU JIANG-JIN, a.k.a. JIN YOU JIANG,
14                Petitioner,
15
16                             v.                               09-1664-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                 Sheema Chaudhry, New York, New York.
24
25       FOR RESPONDENT:                 Tony West, Assistant Attorney
26                                       General; Douglas E. Ginsburg,
27                                       Assistant Director; Judith R.
28                                       O’Sullivan, Trial Attorney, Office
29                                       of Immigration Litigation,
30                                       Washington D.C.
31
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner You Jiang-Jin, a native and citizen of China,

6    seeks review of the March 26, 2009, order of the BIA affirming

7    the November 7, 2007, decision of Immigration Judge (“IJ”)

8    Jeffrey      L.    Romig       denying       his    application      for       asylum,

9    withholding        of   removal,       and       relief   under   the     Convention

10   Against Torture (“CAT”).              In re You Jiang-Jin, No. A 094 794

11   437 (B.I.A. Mar. 26, 2009), aff’g No. A 094 794 437 (Immig.

12   Ct.   N.Y.    City      Nov.    7,    2007).         We   assume    the     parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15         Under the circumstances of this case, we review the IJ’s

16   decision as the final agency determination.                       See Shunfu Li v.

17   Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).                         The applicable

18   standards     of    review      are    well-established.            See    8    U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

20   Cir. 2009).

21         The IJ’s adverse credibility determination was supported

22   by substantial evidence.              In making that determination, the IJ


                                                  2
1    properly relied on several inconsistencies between Jiang-Jin’s

2    written asylum application and his testimony.                  See 8 U.S.C.

3    § 1158(b)(1)(B)(iii).        For example, although Jiang-Jin stated

4    in his asylum application that he worked at a factory in

5    Sichuan Province from October 2002 until January 2005, he

6    testified that he only worked at the factory for six months,

7    from November 2003 until April 2004.                 Jiang-Jin admits this

8    inconsistency, and his argument that it is an insufficient

9    basis    for   the    IJ’s   adverse       credibility    determination      is

10   without      merit.      See   8   U.S.C.      §   1158(b)(1)(B)(iii)       (in

11   assessing credibility, the IJ may rely on the inconsistencies

12   in statements, without regard to whether they “go to the heart

13   of the applicant’s claim”).        Moreover, this inconsistency, the

14   IJ found, “was not simply a matter of confusion over dates,

15   since [Jiang-Jin]’s account of when he was introduced to Falun

16   Gong    is   clearly    intertwined        with    his   alleged   period    of

17   employment at the factory.”            In addition, the IJ found that

18   Jiang-Jin’s statement in his asylum application that he left

19   China illegally and was not issued a passport contradicted his

20   testimony that he left China with “exit permission” on a valid

21   passport issued in his own name.                   The IJ also found that

22   Jiang-Jin’s failure to list his address in Sichuan Province on


                                            3
1    his asylum application, despite the fact that he claimed to

2    have   lived    there     while   working    at    the    factory,   reflected

3    adversely on his credibility.

4           These findings alone provided substantial evidence for

5    the    IJ’s     adverse    credibility      determination.           8   U.S.C.

6    §   1252(b)(4)(B).        We   therefore    need    not    address   the   IJ’s

7    additional credibility findings.              Furthermore, because Jin-

8    Jiang’s testimony and unauthenticated documents provided the

9    only evidence that he was likely to be persecuted or tortured,

10   and because the acceptance of that evidence depended upon his

11   credibility, the adverse credibility determination in this

12   case necessarily precluded success on his claims for asylum,

13   withholding of removal, and CAT relief.              See Paul v. Gonzales,

14   444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t

15   of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

16          For the foregoing reasons, the petition for review is

17   DENIED.       As we have completed our review, any pending motion

18   for a stay of removal in this petition is DISMISSED as moot.

19   Any pending request for oral argument in this petition is

20   DENIED in accordance with Federal Rule of Appellate Procedure

21   34(a)(2), and Second Circuit Local Rule 34.1(b).
22
23                                       FOR THE COURT:
24                                       Catherine O’Hagan Wolfe, Clerk
25
26
27


                                           4